Exhibit 17.1 NOTICE OF RESIGNATION EFFECTIVE September 24, 2014, I , Joseph Shea III, hereby resign my position as President, Chief Executive Officer (“CEO”), Chief Financial Officer (“CFO”) and Director of Port of Call Online, Inc. (the “Company”), a Nevada Corporation.My resignation is not a result of any disagreement with the Company on any matter relating to the Company's operations, policies or practices. DATED this 23rd day of September 2014 at Tampa, Florida. /s/ Joseph Shea Joseph Shea III
